Citation Nr: 9921456	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-39 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to June 1965.

This appeal arises from a November 1994 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO), 
inter alia, denied entitlement to service connection for 
residuals of a head injury, left eye disorder, back disorder, and 
right knee disorder.  The issue of entitlement to service 
connection for a lung disorder was deferred for additional 
development, but in June 1995, service connection for a lung 
disorder as secondary to asbestos exposure was granted and rated 
as 10 percent disabling, effective from April 4, 1994.  In July 
1995, the RO received notice of disagreement for the assigned 10 
percent rating for restrictive lung disease and the denials of 
entitlement to service connection.  A statement of the cases was 
issued to the veteran in August 1995 and the veteran perfected an 
appeal therefrom.

Regarding the service connection claims, because those issues 
remain denied, they are on appeal before the Board.  With respect 
to the increased rating claim, in November 1996, the 10 percent 
evaluation for restrictive lung disease was increased to 30 
percent, effective from October 7, 1996, and, in May 1998, the 
evaluation was increased to 60 percent effective from October 7, 
1996, and to 100 percent effective from August 13, 1997.  Because 
the restrictive lung disease disability has been rated as 100 
percent disabling, the issue in controversy with respect to this 
matter has been resolved and no further action is warranted.  As 
such, the issue is not on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).

The issue of entitlement to service connection for a left eye 
disorder will be addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  The competent evidence fails to establish that the veteran 
currently experiences any residuals of a head injury or any 
disability associated with the head; thus, the claim is not 
plausible or capable of substantiation.

2.  The veteran's currently diagnosed lower back disorder is 
related to in-service events.

3.  The veteran's currently diagnosed right knee disability is 
related to in-service events.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for residuals 
of a head injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's lower back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).

3.  The veteran's right knee disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that as a result of a January 1962 
motorcycle accident, he sustained a head injury that caused a 
left eye disorder, as he is missing part of the facial bone under 
his left eye, as well as a lower back disorder and a right knee 
disorder, which are productive of constant pain.  

Law and regulation

Service connection may be established for a disability resulting 
from personal injury incurred or disease contracted in the line 
of duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also be 
granted for arthritis, if manifest to a compensable degree or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  The regulations 
state that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

As in any case, a persons who submits a claim for benefits under 
the law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Although a claim need not be conclusive to be 
well grounded, it must be accompanied by evidence.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  If the veteran fails 
to submit a well grounded claim, his appeal fails as to that 
claim, and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Epps, supra; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires evidence of a current disability, 
nexus between the in-service injury and the current disability, 
or evidence of chronicity or continuity of symptomatology.  
Savage v. Gober, 10 Vet. App 489 (1997); Caluza v. Brown, 
7 Vet. App. 498 (1995).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence to 
the effect that the claim is "plausible" is required.  Id.

Where the evidence establishes that a well-grounded claim has 
been submitted, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  When all of the evidence is assembled, 
[VA] is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The service medical records show on entrance examination in July 
1961, clinical findings, including visual examination, were 
normal.  On the Report of Medical History, the veteran indicated 
that he had experienced frequent or severe headaches and epilepsy 
or fits.  The examiner noted "convulsions-age 4-no symptoms 
since this age febrile."  The records then show that in January 
1962, the veteran was involved in an autocycle accident.  A 
January 1962 clinical record cover sheet shows that the veteran, 
among other things, incurred a concussion of the brain, and a 
contusion of the right thigh.  (It is noted that a June 1962 
Department of Navy report shows that the injuries were incurred 
in the line of duty and were not the result of willful 
misconduct.)  

After the motorcycle accident, the service medical records show 
the following: in February and March 1962, the veteran complained 
of back pain- "lameness" and that low back pain without 
tenderness, muscle spasm, or rigidity was noted; in June 1962, 
while hospitalized for unrelated disorders, admission examination 
revealed mild bilateral costovertebral angle tenderness but a 
pertinent diagnosis was not made; on a December 1962 Report of 
Medical History, the veteran checked that he had a trick or lock 
knee; in February 1963, the veteran complained of weakness of the 
right knee, but examination was within normal limits; and in May 
1963, the veteran received treatment for a right knee injury 
incurred in January 1962, he stated that he had experienced 
intermittent pain ever since the incident, and that examination 
revealed slight crepitus with motion although the knee was stable 
and without point tenderness.  The service medical records also 
show that on release from active duty examination in May 1965 
clinical evaluation was normal.  

On VA examination in June 1994, the veteran recalled being 
involved in a motorcycle accident in January 1962 while in 
service.  The veteran stated that he was unconscious for over 24 
hours and incurred abrasions of the left side of the face, back, 
and right knee.  The veteran, however, denied experiencing any 
current significant memory problems or significant headaches.  He 
complained of constant low back pain with radiation to the right 
leg caused by twisting, turning, or lifting movements, chronic 
swelling of the knee, and a left eye problem.  Physical 
examination of the right knee revealed chronic synovitis with 
ballotable patella.  Crepitance throughout range of motion tests, 
which showed extension to 180 degrees with flexion to 90 degrees, 
was also noted.  Evidence of lateral instability was not 
demonstrated.  Examination of the lumbar spine showed decreased 
range of motion (flexion to 70 degrees, extension to 5 degrees, 
and satisfactory bending) with some flattening.  The impressions 
were status post concussion without residua; probable 
degenerative joint disease of the lumbar spine, possible lumbar 
disc disease with disability; and probable degenerative joint 
disease of the right knee.  The examiner stated that the lumbar 
spine and right knee diagnoses were directly related to the motor 
vehicle accident in the service.  

VA outpatient treatment reports and laboratory reports dated from 
April 1994 to June 1997, in pertinent part, show in April 1994, 
the veteran received treatment for a painful right knee with 
swelling.  At that time, the veteran gave a medical history of 
being in a motorcycle accident and incurring multiple traumas, 
including a closed-head injury, and lower back pain.  X-ray 
studies accomplished at that time show degenerative changes 
throughout the lumbar spine; that the intervertebral disc at L3-4 
was not narrowed but others had slight loss of height along with 
slight loss of height of the lumbosacral disc space and 
especially marked degenerative changes at L4-5; and that no 
evidence of spondylolisthesis or spondylolysis was detected 
although an asymmetric transitional vertebra at the lumbosacral 
junction with lumbar characteristics on the right side and sacral 
characteristics of the left side was observed.  X-ray studies of 
the right knee show that the joint space and bone mineral were 
reasonably well preserved; however, there was very early 
osteophyte formation indicating very early degenerative joint 
disease.  The reports also indicate that the veteran participated 
in physical therapy.  Clinical entries dated in July 1994 show 
that the veteran recalled having closed-head injury and headaches 
with low back and knee pain.  

At his personal hearing in June 1999, the veteran testified in 
January 1962, he was involved in a serious accident in which he 
lost consciousness for 24 hours and incurred back problems.  The 
veteran stated that although findings on exit examination were 
normal, he continuously experienced difficulties subsequent to 
service.  The veteran also stated that he experienced headaches 
several times a week.  He added that the headaches started 
subsequent to the accident.  Regarding the back, he experienced 
stiffness and pain, and with regard to the knee, he experienced 
weakness and soreness.  The veteran stated that he walked with a 
limp.

Analysis

Head injury

After reviewing the pertinent evidence of record submitted with 
respect to this matter, the Board finds that the veteran's claim 
of entitlement to service connection for residuals of a head 
injury is not well grounded.  The current evidence of record 
fails to show that a diagnosis of a head injury has been made or 
that the veteran experiences any residuals from head trauma 
incurred in service.  The Board acknowledges that in January 
1962, the veteran incurred a concussion after being involved in a 
motorcycle accident and received treatment thereafter.  
Nevertheless, recent clinical findings do not establish that a 
current diagnosis of a head disability has been made or that the 
veteran experiences any residuals from service or any events of 
service.  In fact, except for the veteran's statements, the post 
service medical evidence does not document objective findings 
associated with experiencing residuals of a head injury.  At VA 
examination in June 1994, the impression was status post 
concussion without residua.  Furthermore, during the interview at 
that time, the veteran denied experiencing significant memory 
loss or headaches.  Based on the foregoing, the record fails to 
show that the veteran has a current disability or experiences any 
residuals for head trauma incurred in service, and the veteran's 
statements and testimony are not competent to establish a well 
grounded claim.  The veteran is not competent to provide the 
requisite medical evidence of a current disability.  Grottveit, 5 
Vet. App. at 93.  The veteran's claim is not well grounded.

In this case, the Board acknowledges that at the personal hearing 
in June 1999, the veteran's representative stated that a VA 
examination should be conducted.  Although when a claim is not 
well grounded, the VA does not have a statutory duty to assist a 
veteran in developing facts pertinent to her claim, the VA may be 
obligated to advise a veteran of the evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of the VA 
has advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995)  However, as shown above, the record shows that the 
veteran does not experience any residuals from a head injury.  
Thus, the veteran's claim is not well grounded and there is no 
duty to assist.  38 U.S.C.A. § 5107(a).

In addition, the record does not indicate the existence of any 
outstanding medical reports, which if obtained, would well ground 
the veteran's claim.  Accordingly, the facts and circumstances of 
this case are such that no further action is warranted.  Epps v. 
Gober, 126 F.3d. 1464 (Fed. Cir. 1997).

Right knee and lower back disorders

The veteran also seeks entitlement to service connection for a 
right knee disorder and lower back disorder.  Regarding these 
issues, review of the record indicates that the veteran has 
submitted well-grounded claims.  In January 1962, the veteran was 
involved in a motorcycle accident and incurred multiple injuries.  
Service medical records show from February 1962 to March 1963, 
the veteran received treatment for the back and knee pain and 
post-service medical reports show that he continues to complain 
of pain and swelling and receive treatment.  The reports also 
show that diagnoses of probable degenerative joint disease of the 
lumbar spine and right knee have been made.  The VA, therefore, 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  After reviewing 
the pertinent evidence of record, the Board is satisfied that all 
necessary evidence has been received for an equitable disposition 
of the veteran's appeal and adequately developed.  Id. 

The Board finds that entitlement to service connection for a 
right knee disorder and lower back disorder has been established.  
The evidence substantiates the veteran's assertions which 
maintain that his disabilities are related to events from 
service.  As previously noted, in January 1962 the veteran was 
involved in a motorcycle accident and from February 1962 to March 
1963 he complained of right knee and lower back pain and received 
treatment.  The post service medical evidence, VA outpatient 
treatment reports, also show that the veteran complained of pain 
of the right knee and lower back and received treatment.  At VA 
examination in June 1994, the diagnosis was probable degenerative 
joint disease of the lumbar spine, possible lumbar disc disease 
with disability, and probable degenerative joint disease of the 
right knee.  It is noted that reports of x-rays studies dated in 
April 1994 substantiate the presence of degenerative joint 
disease of the right knee and lower back.  Nevertheless, after 
examination, the examiner then stated that the disabilities were 
directly related to the motor vehicle accident in service.  
Additionally, the record is devoid of any evidence demonstrating 
that the veteran incurred any intercurrent injuries subsequent to 
service.  See generally, 38 C.F.R. § 3.303.  Where medical 
evidence of record addresses all elements of service connection, 
is uncontradicted by competent evidence, and supports the 
veteran's position, service connection is warranted.  Rose v. 
West, 11 Vet. App. 169 (1998); Traut v. Brown, 6 Vet. App. 495, 
500 (1994).  After carefully considering the foregoing, the Board 
finds that the evidence of record establishes that service 
connection for a right knee disability and lower back disability 
is warranted.  The veteran's appeal is granted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Not having submitted a well-grounded claim, service connection 
for residuals of a head injury is denied.

Service connection for a right knee disability is granted.

Service connection for a lower back disorder is granted.


REMAND

The veteran contends that as a result of a January 1962 
motorcycle accident, he sustained a left eye disorder, as he is 
missing part of the facial bone under his left eye.

At his personal hearing in June 1999, the veteran testified in 
January 1962, he was involved in a serious accident in which he 
lost consciousness for 24 hours and incurred an abrasion of the 
left eyebrow and visual problems.  The veteran testified that he 
sustained bone damage and muscle loss as a result of the in-
service incident.  He had blurred vision, difficulty with 
focusing, and discomfort.  The veteran then stated that he had 
undergone laser surgery of the left eye in January at the VA 
Medical Center (MC) at Syracuse, New York.  If accomplished, 
these medical reports are not of record.  Thus additional 
development is warranted.  

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  Records in the possession of 
the VA are deemed to be constructively of record.  Therefore, 
they must be obtained.  See generally 38 U.S.C.A. § 5103 (West 
1991).

In order to ensure that the veteran has been afforded all 
appropriate assistance as mandated by law in the development of 
his claim.  This case is REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence pertaining to his claim. 

2.  After any further necessary information 
and authorization are obtained, the RO 
should obtain copies of pertinent medical 
records from the VAMC at Syracuse, New 
York.  Any records obtained should be 
incorporated into the claims folder.  If no 
records are available, documentation 
attesting to such should be placed in the 
claims folder.

3.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed in full.  If 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO should then review the veteran's 
claim and address the issue of entitlement 
to service connection for a left eye 
disorder.  All pertinent law, regulations, 
and United States Court of Appeals for 
Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the 
Court) decisions should be considered.  If 
the veteran's claim remains in a denied 
status, he and his representative should be 
provided with a supplemental statement of 
the case, which includes any additional 
pertinent law and regulations and a full 
discussion of action taken on the claim, 
consistent with the Court's instruction in 
Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.  

The case should then be returned to the Board, if in order, after 
compliance with customary appellate procedures.  No action is 
required of the appellant until he is so informed.  The Board 
intimates no opinion as to the ultimate decision warranted in 
this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO's 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

